The claimant was the superintendent of a building in New York city and while standing on a stepladder in the course of his work he fell to the concrete floor and sustained serious injuries. The appellants contend that there is no adequate proof to sustain the finding of the Board as to the extent of injury and disability; also that the claimant unreasonably refused to submit to observation and tests in the hospital; and also that the Board erred in determining the wage rate and the reduced earning capacity. The evidence was sufficient to establish the injuries found. The claimant did not refuse to be physically examined, nor did he even refuse to go to a hospital for observation by a doctor, except the one who, as he contends, subjected him to exposure in a cold room *845on a previous occasion. He was not required by the Board to submit to the carrier’s request, and, therefore, did not unreasonably refuse to submit to tests and observation in the hospital within the meaning of section 19 of the Workmen’s Compensation Law. The evidence was sufficient to support the wage rate as found. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.